DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Arguments
Rejection Under 101
Applicant's arguments filed 01/05/2021 have been fully considered. Applicant argues that:
The claims are not directed to a judicial exception since they cannot practically be performed in the mind due to the strict sterilization requirements that are discussed in the specification.
The additional limitations integrate the abstract idea into a practical application. 
The claims provide and inventive concept since the pairing and ignoring limitations are not well understood, routine, and conventional.
Regarding A, as discussed in the rejection, but for the computer components, nothing would prevent the claimed invention from being performed in the mind. And, although claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 26 USPQ2d 1057 (CA FC 1993). Thus the claim recites a mental process. See the updated rejection for further clarification. 
Regarding B, 
Regarding C, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. The problem the invention is attempting to solve is to pairing with devices in the room and ignoring devices outside of the room. See Remarks pg. 11. The solution provided here has not been described or claimed as anything more than a generic use of existing technology based on conventional functions of a computer. (See McDonnell et al. (US 2017/0134456)). The additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 01/05/2021 have been fully considered. Applicant argues that:
Bilbrey does not teach pairing the surgical hub with device located within the bounds of the operating room. 
 Syed does not teach ignoring devices outside the bounds of the room.
Regarding A, Bilbrey teaches determining devices located within the bounds of the room (See Bilbrey [0020] and [0037]). However, McDonnell is used to teach pairing devices together (See McDonnell [0012] and [0055]). See the updated rejection for further clarification.
Regarding B, Syed is not relied upon in the updated rejection. McDonnell teaches ignoring devices outside of the room (See McDonnell [0012] and [0055]). See the updated rejection for further clarification.
Information Disclosure Statement
The information disclosure statement filed 01/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Applicant has not provided the cited relevant portion of the non-patent literature document listed. Either no document was provided or only the first page was provided rather than the entire relevant portion that Applicant cited. Therefore, it has been placed in the application file, but the information with the strike-out and referred to therein have not been considered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites a non-contact sensor configured to generator at least one senor signal. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to generate….” The configured is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 1 – The claim recites the surgical hub comprises a control circuit configured to: receive…, determine…, determine…, pair…., ignore…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to receive…. determine…, determine…, pair…., ignore….” The configured is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked. 
Regarding Claim 3 – The claim recites the control circuit is configured to determine the bounds…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by 
Regarding Claim 4 – The claim recites the control circuit is configured to redetermine the bounds…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to redetermine….” The configured is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 5 – The claim recites the control circuit is configured to redetermine the bounds…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to redetermine….” The configured is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 6 – The claim recites the control circuit is configured to periodically determine the bounds…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to periodically determine….” The configured is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 7 – The claim recites a non-contact sensor is coupled to the surgical hub and configured to measure the bounds of the operating room. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to measure….” The configured is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 8 – The claim recites a non-contact sensor configured to generator at least one senor signal. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to generate….” The configured is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 21 – The claim recites the surgical hub is configured to connect to the plurality of devices. See MPEP 2181. The claim limitation uses the term configured. The “configured” is 
Regarding Claim 21 – The claim recites a non-contact sensor configured to generator at least one senor signal. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to generate….” The configured is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked.
Regarding Claim 21 – The claim recites the wherein the control circuit is configured to: receive…, determine…, determine…, pair…., ignore…. See MPEP 2181. The claim limitation uses the term configured. The “configured” is modified by functional language “to receive…. determine…, determine…, pair…., ignore….” The configured is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 and 8 are objected to because of the following informalities:  the claim recites a non-contact sensor configured to generate at least one senor signal. The “senor” is interpreted as sensor. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 15, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of copending Application No. 15/940677 in view of McDonnell et al. (US 2017/0134456). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 would be obvious over claim 1 of copending Application No. 15/940677 in view of McDonnell et al. (US 2017/0134456). McDonnell teaches ignoring the other devices located outside the bounds of the room (McDonnell [0055] teaches precluding devices outside of environment 100 from receiving the audible pairing). Although the language of the claims being compared are not identical, they require similar limitations even though they are worded differently. Therefore the claim is not patentably distinct.
Instant Application 15/940666
Claim 1
Copending Application No. 15/940677
Claim 1
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical system comprises a non- contact sensor configured to generate at least one senor signal, wherein the surgical hub comprises a control circuit configured to: 
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical hub comprises: and a control circuit configured to:
receive the at least one sensor signal from the non-contact sensor; 
non-contact sensors; 
determine bounds of the operating room based on the at least one sensor signal; 
determine bounds of the operating room based on measurements performed by the non-contact sensors; 
determine devices of the surgical system located within the bounds of the operating room and other devices located outside the bounds of the operating room; 
detect another surgical hub located within the bounds of the operating room; and 

establish a control arrangement with the detected another surgical hub located within the bounds of the operating room.
ignore the other devices located outside the bounds of the operating room.



Claim 8 would be obvious over claim 8 of copending Application No. 15/940677 in view of McDonnell et al. (US 2017/0134456). McDonnell teaches ignoring the other devices located outside the bounds of the room (McDonnell [0055] teaches precluding devices outside of environment 100 from receiving the audible pairing). Although the language of the claims being compared are not identical, they require similar limitations even though they are worded differently. Therefore the claim is not patentably distinct.
Claim 15 would be obvious over claim 15 of copending Application No. 15/940677 in view of McDonnell et al. (US 2017/0134456). McDonnell teaches ignoring the other devices located outside the bounds of the room (McDonnell [0055] teaches precluding devices outside of environment 100 from receiving the audible pairing). Although the language of the claims being compared are not identical, they require similar limitations even though they are worded differently. Therefore the claim is not patentably distinct.
Claim 21 would be obvious over claim 8 of copending Application No. 15/940677 in view of McDonnell et al. (US 2017/0134456). McDonnell teaches ignoring the other devices located outside the bounds of the room and wherein the surgical system comprises a plurality of devices, wherein the surgical hub is configured to connect to the plurality of devices (McDonnell [0055] teaches precluding devices outside of environment 100 from receiving the audible pairing; [0017] teaches that a plurality of devices can join the collaboration session and pair with the computing device {analogous to devices connecting with the surgical hub}). Although the language of the claims being compared are not identical, they require similar limitations even though they are worded differently. Therefore the claim is not patentably distinct.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-14, 21 are drawn to an apparatus for determining surgical devices located with an operating room, which is within the four statutory categories (i.e. device). Claims 15-20 are drawn to a non-transitory medium for determining surgical devices located with an operating room, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 1 (and substantially similar with independent claims 8, 15, 21) recites: 
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical system comprises a non-contact sensor configured to generate at least one sensor signal, wherein the surgical hub comprises a control circuit configured to: 
receive the at least one sensor signal from the non-contact sensor;
determine bounds of the operating room based on the at least one sensor signal; 
determine devices of the surgical system located within the bounds of the operating room and other devices located outside the bounds of the operation room;
pair the surgical hub with the devices of the surgical system located within the bounds of the operating room; and
ignore the other devices located outside the bounds of the operating room.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other that reciting by said control circuit (a processor with memory in the other independents) and sensors, nothing in the claim element precludes the step from practically being performed by the mind. For example, but for the hub with a control circuit (a processor with memory in the other independents) and sensors, the determination of a room and the devices within that room in the context of this “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20 reciting particular aspects of determining what devices are within a room). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 8, 15, 21) recites: 
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical system comprises a non-contact sensor configured to generate at least one sensor signal, wherein the surgical hub comprises a control circuit configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive the at least one sensor signal from the non-contact sensor; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
determine bounds of the operating room based on the at least one sensor signal; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
determine devices of the surgical system located within the bounds of the operating room and other devices located outside the bounds of the operation room;
pair the surgical hub with the devices of the surgical system located within the bounds of the operating room; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec and also McDonnell et al. (US 2017/0134456))
ignore the other devices located outside the bounds of the operating room. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec and also McDonnell et al. (US 2017/0134456))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a surgical hub with a control circuit, pairing the hub and the devices, processor coupled to memory configured to perform steps using sensors, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0131], [0134], [0350], [0362], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation receiving sensor signals amounts to selecting a particular data source or type of data to be manipulated; pairing devices and ignoring devices outside the bounds of the operating room amounts insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine devices located within the operating room for pairing, and ignoring all other devices not in the room, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-7, 9-14, and 16-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, adding insignificant extra-solution activity, and generally link the abstract idea to a 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processors with memory to instruct sensors to sensor the location of objects such as walls and devices within the walls, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0131], [0134], [0350], [0362]), storing instructions in memory e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014); receiving sensor data and pairing devices in the room with the hub, and receiving information about devices outside of the room that can be ignored, e.g., receiving or transmitting data over a network, Intellectual Ventures v. Symantec and also McDonnell et al. (US 2017/0134456))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fehre et al. (US 2017/0347979) in view of Bilbrey et al. (US 2014/0173758) in view of McDonnell et al. (US 2017/0134456).
Regarding claim 1, Fehre discloses a surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical hub comprises a control circuit configured to: (Fehre Figs. 1-6 and corresponding text; [0069] discloses a model of an operating room with objects located therein such as medical devices that make up the medical system to be used in a medical procedure; [0072] discloses that the room model was created using sensor data and controlled with a computer control unit [0082] teaches the medical device maneuvers the room to perform its tasks)
wherein the surgical system comprises a non-contact sensor configured to generate at least one sensor signal (Fehre [0100] discloses measuring the room with infrared transmitters such as iBeacons with unique modulation or ultrasound sequences) 
receive the least one sensor signal from the non-contact sensor; determine bounds of the operating room based on the at least one sensor signal; (Fehre [0067] discloses a model of the room being determined and positioning the device based on that model [0097] discloses using sensors to create the three-dimensional environmental model of the room including the boundary walls [0070] discloses sensors are used for room detection data to help with position of the medical device[0100] discloses measuring the room with infrared transmitters such as iBeacons with unique modulation or ultrasound sequences)
Fehre does not appear to explicitly disclose determine devices located within the bounds of the room; determine other devices located outside the bounds of the operating room; pair the hub with the 
determine devices located within the bounds of the room; (Bilbrey [0037] teaches determining the location of electronic devices within the vicinity of the computing device [0020] teaches that vicinity refers to the local area relative to the electronic device and can be a room where the walls define the room) 
determine other devices located outside the bounds of the operating room (Bilbrey [0040] and [0045] teaches receiving signals from other devices and determining what room the other devices are located in according to the strength of the transmitted signal)
“A communication channel may be opened between the electronic device and any or all of the apparatuses found in its vicinity.” See Bilbrey [0018].
Therefore, it would have been obvious to one of ordinary skill in the art of device awareness, before the effective filing date of the claimed invention, to modify the surgical system of Fehre to incorporate determining devices located within the bounds of the room and determining other devices located outside the bounds of the operating room as taught by Bilbrey. Tracking devices electronically allows for quick and easy monitoring of what devices are available in the room. Knowing closely located devices also allows a communication channel to be opened to share information between devices and the central device, which could prove important and time saving during an operation. 
Fehre-Bilbrey does not appear to explicitly teach pairing the hub with the devices located within the bounds of the room; and ignoring the other devices located outside the bounds of the operating room. However, McDonnell teaches it is old and well-known in the art of device collaboration to: 
pair the hub with the devices located within the bounds of the room (McDonnell [0012] teaches pairing devices that are located in the same room so they can collaborate together [0055] teaches using audible pairing to pair the first computing device with the second computing device when those device are in environment 100 (e.g., a room) [0017] teaches that a plurality of devices can join the collaboration session and pair with the computing device)
ignore the other devices located outside the bounds of the room (McDonnell [0055] teaches precluding devices outside of environment 100 from receiving the audible pairing)

Therefore, it would have been obvious to one of ordinary skill in the art of device collaboration, before the effective filing date of the claimed invention, to modify the surgical system of Fehre in view of Bilbrey, as modified above, to incorporate pairing the hub with the devices located within the bounds of the room; and ignoring the other devices located outside the bounds of the operating room as taught by McDonnell. Allowing the hub to only pair with what is in the room allows for accurate tracking and control of devices in the room without unwanted interference from outside devices, thus reducing time in the pairing processing.  
Regarding claim 2, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Bilbrey further teaches wherein the step of determining devices of the surgical system comprises: detecting a potential device of the surgical system; and assessing whether the potential device of the surgical system is within the bounds of the operating room or outside the bounds of the operating room. (Bilbrey [0037] In some embodiments, the high frequency device 230 may be configured to obtain 3-D images. Specifically, the high frequency device may be implemented as part of a ladar system. It should be appreciated that the high frequency device 230 may be external to the tablet computing device 102 and communicatively coupled thereto. The tablet computing device 102 may include software for the processing of images obtained by the high frequency device 230 and the images may be used to determine the location of objects including electronic device within the vicinity [0020] teaches that vicinity refers to the local area relative to the electronic device and can be a room where the walls define the room). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 3, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Fehre further discloses wherein the control circuit is configured to determine the bounds of the operating room after activation of the surgical hub. (Fehre [0065] The touch screen 6 will be activated by an evaluation and control unit 7, which thus controls all displays on the touch screen 6 and also receives all inputs or user interactions. The evaluation and control unit 7 is embodied as part of the central processing unit 5 of 
Regarding claim 4, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Fehre further discloses wherein the control circuit is configured to redetermine the bounds of the operating room after determining that the surgical hub has been moved. (Fehre [0017] A mobile medical device in this case is primarily, preferably exclusively, to be understood as a medical device that, by means of suitably drivable movement means, is able to be moved around in the room and in doing so changes its position in the room. [0082] If the evaluation and control unit 7 recognizes the threat of a collision during the movement of the x-ray device 1 during an automatic approach to the destination position 22 because of changed object positions in the environment of the x-ray device 1, then it displays this situation on the physical map and, where possible, proposes an alternate route 26 automatically calculated previously).
Regarding claim 5, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Fehre further discloses wherein the control circuit is configured to redetermine the bounds of the operating room after a potential device of the surgical system is detected. (Fehre [0082] If the evaluation and control unit 7 recognizes the threat of a collision during the movement of the x-ray device 1 during an automatic approach to the destination position 22 because of changed object positions in the environment of the x-ray device 1, then it displays this situation on the physical map and, where possible, proposes an alternate route 26 automatically calculated previously).
Regarding claim 6, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Fehre further discloses wherein the control circuit is configured to periodically determine the bounds of the operating room. (Fehre [0017] A mobile medical device in this case is primarily, preferably exclusively, to be understood as a medical device that, by means of suitably drivable movement means, is able to be moved around in the room and in doing so changes its position in the room [0082] If the evaluation and control unit 7 recognizes the threat of a collision during the movement of the x-ray device 1 during an automatic approach to the destination position 22 because of changed object positions in the environment 
Regarding claim 7, Fehre-Bilbrey-McDonnell teaches the surgical hub of claim 1 and Bilbrey further teaches wherein the non-contact sensor is coupled to the hub and configured to measure the bounds of the room. (Bilbrey [0037] teaches that a high frequency device 230 may be configured to obtain 3-D images of the room, as part of a ladar system, and coupled to the main computing device that is looking for other devices in the room. The images obtained may be used to determine the location of objects including electronic devices within the vicinity of the main computing device [0020] teaches that vicinity refers to the local area relative to the electronic device and can be a room where the walls define the room). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 8, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Bilbrey further teaches a processor; a memory coupled to the processor, the memory storing instructions executable by the processor (Bilbrey Fig. 2 and corresponding text; [0006] a processor and a memory coupled to the processor storing operating instructions). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 9, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 14
Regarding claim 15, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. Additionally, Bilbrey further teaches a non-transitory computer readable medium storing computer readable instructions (Bilbrey Fig. 2 and corresponding text; [0006] a processor and a memory coupled to the processor storing operating instructions; Claim 30. A non-transitory computer readable medium having stored thereon instructions executable by a processor of an electronic security device, the instructions configured to cause the processor to). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein.
Regarding claim 16, the claim recites substantially similar limitations as those already addressed in the rejection of claim 2, and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 3, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 19, the claim recites substantially similar limitations as those already addressed in the rejection of claim 5, and, as such, is rejected for similar reasons as given above.
Regarding claim 20, the claim recites substantially similar limitations as those already addressed in the rejection of claim 6, and, as such, is rejected for similar reasons as given above.
Regarding claim 21, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, 7, and, as such, is rejected for similar reasons as given above. Additionally, McDonnell teaches wherein the surgical system comprises a plurality of devices, wherein the surgical hub is configured to connect to the plurality of devices (McDonnell [0017] teaches that a plurality of devices can join the collaboration session and pair with the computing device {analogous to devices connecting with the surgical hub}). The motivations to combine the above mentioned references was discussed in the rejection of claim 1 and incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686             

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686